Citation Nr: 1724656	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  Thereafter the Veteran disagreed with the disability rating assigned and perfected this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the RO sent the Veteran an Appeal Process letter advising him of the different appeal processes - the traditional process and the Decision Review Officer (DRO) review process - and giving him 60 days in which to make an election of which process he wished to take.  He was advised if he did not make an election, his appeal would be processed under the traditional process.

In April 2011, within 60 days of the Appeal Process letter, the Veteran submitted a VA Form 21-4138 on which he stated that he "would like to file a DRO on my hearing loss."  However, despite this statement, when the Statement of the Case was issued, the RO stated it did not receive a response from the Veteran to the March 2011 Appeal Process letter and, thus, it processed the Veteran's appeal under the traditional process.  The Statement of the Case is signed by a RSVR, rather than a DRO.  

Under 38 C.F.R. § 3.2600 (a), a claimant who has filed a timely Notice of Disagreement has a right to a review of the decision by either a Veterans Service Center Manager (VSCM) or DRO.  To obtain review, the claimant must request such review not later than 60 days after the date VA mails notice of entitlement to such review.  The 60-day time limit may not be extended.  If the claimant fails to request DRO review not later than 60 days after the date VA mails the notice, VA will proceed with the traditional appellate process by issuing a Statement of the Case.  38 C.F.R. § 3.2600(b).

Although the RO stated in the Statement of the Case that the Veteran did not respond to the March 2011 Appeal Process letter, the Board finds he did.  The Veteran's April 2011 VA Form 21-4138 is evidently a DRO election.  Although not the most plainly spoken correspondence, the Veteran did indicate that he wanted a "DRO" on his appealed issue.  The Board cannot determine any other reason why the Veteran would use that term other than in response to the Appeal Process letter and finds his statement that he wanted to "file" for one a clear indication of his desire to have DRO review.  Consequently, because the Veteran's request for DRO review was not appropriately accomplished, the Board finds that remand is required.  38 C.F.R. § 3.2600.

However, before such review, the Board finds that additional develop is most likely necessary to meet VA's duty to assist.  The Veteran's representative has requested the claim be remanded for a new VA examination.  The last VA examination was in June 2013, four years ago.  However, remand for a new VA examination solely due to lapse of time is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Nonetheless, as remand is warranted for DRO review of the Veteran's appealed claim, the Board will request a contemporaneous examination, to comply with VA's duty to assist the Veteran in ensuring the evidence demonstrates the current severity of his service-connected hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Please obtain any outstanding VA and non-VA treatment records with respect to the Veteran's hearing loss.

2. Please schedule a VA audiological examination to assess the current severity of the Veteran's hearing loss.

3. Then, the claim must be reviewed by a DRO in a manner complying fully with 38 C.F.R. § 3.2600.  If the DRO decides that the claim should not be granted in full, he or she must provide a decision and supplemental statement of the case that fully satisfies the requirements of 38 C.F.R. § 3.2600. The veteran and his representative must be allowed appropriate time in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


